Case: 15-31057      Document: 00513740930         Page: 1    Date Filed: 10/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 15-31057                                FILED
                                                                           October 31, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk

TIFFANY M. WOODS,

                                                 Petitioner–Appellant,

versus

JAMES ROGERS, Warden, Louisiana Correctional Institute for Women,

                                                 Respondent–Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-2879




Before SMITH, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       Tiffany Woods, Louisiana prisoner # 545546, was convicted of the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31057     Document: 00513740930     Page: 2   Date Filed: 10/31/2016


                                  No. 15-31057

second-degree murder of her five-month-old child and sentenced to a manda-
tory term of life. On November 9, 2015, she filed a motion for leave to file a
Federal Rule of Civil Procedure 60(b) motion seeking relief from the dismissal
of her 28 U.S.C. § 2254 application. The district court denied the motion for
leave to file and Woods’s request for Rule 60(b) relief. Woods moves for a certif-
icate of appealability (“COA”) to appeal the denial of her proposed Rule 60(b)
motion.

      A COA is required to appeal the denial of a Rule 60(b) motion except
where the motion seeks to reinstate appellate jurisdiction over the initial
denial of habeas corpus relief. Ochoa Canales v. Quarterman, 507 F.3d 884,
888 (5th Cir. 2007).    A COA is also required to appeal the denial of an
unauthorized successive § 2254 application. Cardenas v. Thaler, 651 F.3d 442,
443 (5th Cir. 2011).

      The district court did not determine whether Woods was entitled to a
COA. Because of that, we assume, without deciding, that we lack jurisdiction
over the appeal. See Rule 11(a), Rules Governing § 2254 Cases; Cardenas,
651 F.3d at 444 & nn.1–2. Nevertheless, we decline to remand for a ruling on
a COA, because a remand would be futile.         See United States v. Alvarez,
210 F.3d 309, 310 (5th Cir. 2000). Woods’s proposed Rule 60(b) motion was an
unauthorized successive § 2254 application. See Gonzalez v. Crosby, 545 U.S.
524, 531-32 (2005). Because the district court lacked jurisdiction to consider
it, we lack jurisdiction to review the denial of Woods’s proposed Rule 60(b)
motion on the merits. See United States v. Key, 205 F.3d 773, 774–75 (5th Cir.
2000).
      Accordingly, the appeal is DISMISSED for want of jurisdiction, and the
motion for a COA is DENIED as moot.




                                        2